TrustCo Bank Corp NY (the “Company,” “TrustCo” or the “Bank”) is a savings and loan holding company headquartered in Glenville, New York. The Company is the largest financial services company headquartered in the Capital Region of New York State and its principal subsidiary, Trustco Bank, operates 124 community banking offices and 125 Automatic Teller Machines throughout the Bank’s market areas. The Company serves 5 states and 27 counties with a broad range of community banking services. Financial Highlights (dollars in thousands, except per share data) Years ended December 31, 2008 2007 Percent Change Income: Net interest income (Taxable Equivalent) $ 99,540 99,504 0.04 % Net Income 34,077 39,467 (13.66 ) Per Share: Basic earnings 0.450 0.525 (14.29 ) Diluted earnings 0.450 0.525 (14.29 ) Tangible book value 3.10 3.14 (1.27 ) Average Balances: Assets 3,421,914 3,297,881 3.76 Loans, net 2,023,548 1,852,310 9.24 Deposits 3,064,585 2,945,642 4.04 Shareholders' equity 238,700 233,158 2.38 Financial Ratios: Return on average assets 1.00 % 1.20 (16.67 ) Return on average equity (1) 14.66 17.19 (14.72 ) Consolidated tier 1 capital to: Total average assets (leverage) 6.77 6.80 (0.44 ) Risk-adjusted assets 12.40 13.53 (8.35 ) Total capital to risk-adjusted assets 13.66 14.79 (7.64 ) Net loans charged off (recovered) to average loans 0.11 0.19 (42.11 ) Allowance for loan losses to nonperforming loans 1.10 x 2.70 (59.26 ) Efficiency ratio 51.37 % 45.45 13.03 Dividend Payout ratio 97.85 121.79 (19.66 ) Per Share information of common stock Tangible Range of Stock Basic Diluted Cash Book Price Earnings Earnings Dividend Value High Low 2008 First quarter $ 0.125 0.125 0.110 3.21 10.31 8.03 Second quarter 0.112 0.112 0.110 3.16 9.39 7.42 Third quarter 0.119 0.119 0.110 3.17 13.25 7.03 Fourth quarter 0.094 0.094 0.110 3.10 12.22 8.92 2007 First quarter 0.164 0.164 0.160 3.20 11.26 9.45 Second quarter 0.108 0.108 0.160 3.06 10.00 9.17 Third quarter 0.142 0.141 0.160 3.12 11.40 9.21 Fourth quarter 0.112 0.111 0.160 3.14 11.49 9.59 (1) Excludes the effect of accumulated other comprehensive income. ~ 1
